Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

EIGHTH DISTRICT ELECTRICAL PENSION FUND;

EIGHTH DISTRICT ELECTRICAL PENSION FUND ANNUITY PLAN;

EIGHTH DISTRICT ELECTRICAL BENEFIT FUND;

SUSAN KING, as Chairman of the Delinquency Committee for the
Eighth District Electrical Pension Fund, Eighth District Electrical
Pension Fund Annuity Plan and Eighth District Electrical Benefit Fund;

NATIONAL ELECTRICAL BENEFIT FUND;

EASTERN IDAHO ELECTRICAL JOINT APPRENTICE TRAINING TRUST;

IDAHO CHAPTER, NECA;

NATIONAL LABOR-MANAGEMENT COOPERATION FUND;

LOCAL LABOR-MANAGEMENT COOPERATION FUND; and

INTERNATIONAL BROTHERHOOD OF ELECTRICAL
WORKERS LOCAL UNION NO. 449

       Plaintiffs,
v.

TRINITY ELECTRIC, LLC,

       Defendant.
_____________________________________________________________________________________

                                          COMPLAINT
______________________________________________________________________________

       Plaintiffs set forth above (“Plaintiffs”), for their cause of action against Defendant Trinity

Electric, LLC (“Defendant”), state, allege, and aver as follows:



                                           Page 1 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 2 of 10




                                   NATURE OF THE CASE

       1.      This Complaint brings an action to collect delinquent fringe benefit contributions

from Defendant that are due and owing pursuant to §§ 502 and 515 of the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1132 and 1145, and pursuant to collective

bargaining agreements (hereinafter “CBAs”) with Plaintiff International Brotherhood of Electrical

Workers Local Union No. 449 (hereinafter “Local 449”). This action also seeks to collect

membership dues from Defendant due and owing Plaintiff Local 449, pursuant to § 301 of the

Labor Management Relations Act (LMRA), 29 U.S.C. § 185, and the CBAs, and to collect other

contributions owed to Plaintiffs under the CBAs.

                                            PARTIES

       2.      Plaintiff Eighth District Electrical Pension Fund (hereinafter “Pension Fund”) is an

“employee benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains its principal

place of administration at 4704 Harlan Street, Suite 104, Denver, Colorado. Plaintiff Pension Fund

is a legal entity that may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       3.      Plaintiff Eighth District Electrical Pension Fund Annuity Plan (hereinafter

“Annuity Plan”) is an “employee benefit plan” within the meaning of 29 U.S.C. §1002(3) and

maintains its principal place of administration at 4704 Harlan Street, Suite 104, Denver, Colorado.

Plaintiff Annuity Plan is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §1132(d).

       4.      Plaintiff Eighth District Electrical Benefit Fund (hereinafter “Benefit Fund”) is an

“employee benefit plan” within the meaning of 29 U.S.C. § 1002(3), and is administered in

Colorado, with its principal place of administration at 4704 Harlan Street, Suite 104, Denver,




                                           Page 2 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 3 of 10




Colorado. Plaintiff Benefit Fund is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §

1132(d).

       5.       Plaintiff Susan King (hereinafter “King”) is a proper party to this action based on

her official capacity and fiduciary duties to Plaintiffs Pension Fund, Annuity Plan and Benefit

Fund, including the collection of contributions owed to Plaintiffs Pension Fund, Annuity Plan, and

Benefit Fund.

       6.       Plaintiff National Electrical Benefit Fund (hereinafter “NEBF”) is an “employee

benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains its principal place of

administration at 2400 Research Boulevard, Suite 500, Rockville, Maryland. Plaintiff NEBF is a

legal entity that may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       7.       Plaintiff Eastern Idaho Electrical Joint Apprentice Training Trust (hereinafter

“JATC”) is an “employee benefit plan” within the meaning of 29 U.S.C. § 1002(3) and maintains

its principal place of administration for collection purposes at 4704 Harlan Street, Suite 104,

Denver, Colorado. Plaintiff JATC is a legal entity that may sue or be sued, pursuant to 29 U.S.C.

§ 1132(d).

       8.       Plaintiffs Pension Fund, Annuity Plan, Benefit Fund, JATC, and NEBF (hereinafter

“Plaintiff Funds”) are each a “multiemployer plan” within the meaning of 29 U.S.C. § 1002(37)

and have been established and are maintained pursuant to § 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5).

       9.       Plaintiff Idaho Chapter, NECA (hereinafter “NECA”) is an employer association

that maintains an Administrative Maintenance Fund (hereinafter “AMF”) as authorized by CBAs




                                           Page 3 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 4 of 10




with Plaintiff Local 449. Plaintiff NECA maintains its principal office at 12302 West Explorer

Drive, Suite 120, Boise, Idaho. Plaintiff NECA is a legal entity that may sue or be sued.

       10.     Plaintiff National Labor-Management Cooperation Fund (hereinafter “NLMCF”)

is a labor-management cooperation fund created under authority of Section 6(b) of the Labor

Management Cooperation Act of 1978, 29 U.S.C. § 175a(a), and Section 302(c)(9) of the LMRA,

29 U.S.C. § 186(c)(9). Pursuant to CBAs with Plaintiff Local 449, Plaintiff NECA serves as

collection agent for Plaintiff NLMCF. Plaintiff NLMCF is a legal entity that may sue or be sued.

       11.     Plaintiff Local Labor-Management Cooperation Fund (hereinafter “LMCF”) is a

local labor-management cooperation fund created under authority of Section 6(b) of the Labor

Management Cooperation Act of 1978, 29 U.S.C. § 175a(a) and Section 302(c)(9) of the Labor-

Management Relations Act (LMRA), 29 U.S.C. § 186(c)(9). Pursuant to CBAs with Plaintiff Local

449, Plaintiff NECA serves as collection agent for Plaintiff LMCF. Plaintiff LMCF is a legal entity

that may sue or be sued.

       12.     Plaintiff Local 449 is a “labor organization representing employees in an industry

affecting commerce” within the meaning of §§ 2 and 301(a) of the LMRA, 29 U.S.C. §§ 152 and

185(a), and maintains its principal office at 1537 Baldy Ave., Pocatello, Idaho. Plaintiff Local 449

is a legal entity that may sue or be sued, pursuant to 29 U.S.C. §185(b).

       13.     Defendant Trinity Electric LLC, (hereinafter “Trinity” or “Trinity Electric”), is a

limited liability company organized and existing under the laws of the State of Idaho; and is an

employer within the meaning of 29 U.S.C. § 1002(5).




                                           Page 4 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 5 of 10




                                        JURISDICTION

        14.     This Court has jurisdiction of Plaintiffs’ claims pursuant to 29 U.S.C. §§ 185(c),

1132, and 1145; and also pursuant to 28 U.S.C. §§ 1331 and 1367(a).

        15.     Venue is appropriate in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28

U.S.C. § 1391(b) because Plaintiffs Pension Fund, Annuity Plan, and Benefit Fund are

administered in the State of Colorado, and a substantial part of the events or omissions giving rise

to Plaintiffs’ claims occurred in the State of Colorado.

                                      CAUSE OF ACTION

        16.     Plaintiffs hereby incorporate by this reference paragraphs 1 through 15 above as if

set forth fully herein.

        17.     Defendant is a party to one or more CBAs with Local 449 through a Letter of

Assent, and the CBAs govern the terms and conditions of employment of all employees of

Defendant performing work covered by such CBAs. Said CBAs have been in effect at all times

relevant to this action.

        18.     At all times relevant to this action, Defendant has employed individuals who have

performed work covered by the CBAs.

        19.     Each Plaintiff Fund was established and operates pursuant to a written agreement

and/or declaration of trust (hereinafter “Trust Agreement”). These Trust Agreements are

incorporated by reference into, and are a material part of, the CBAs between Local 449 and

Defendant.

        20.     Among other duties imposed under the CBAs, Defendant is required to make

contributions to Plaintiff Funds, which provide health, retirement, training, and other benefits to


                                           Page 5 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 6 of 10




employees of contractors, such as Defendant, who are signatory to the CBAs with Plaintiff Local

449.

       21.     Defendant is obligated under the CBAs and Trust Agreements to timely submit

reports and fringe benefit contributions to Plaintiff Funds. Defendant is required to submit

contributions to Plaintiff Funds each month in such amounts as determined by the number of hours

of covered work performed by Defendant’s employees at the rates established for Plaintiff Funds

in the CBAs and incorporated documents.

       22.     The CBAs, which incorporate the Trust Agreements and duly-adopted rules of

Plaintiff Funds, require that contributions to Plaintiff Funds be made at the end of each month.

Payments not made by the 15th day of the following month are deemed delinquent.

       23.     Defendant has failed to make full contributions to Plaintiff Funds for the hours of

covered work performed by its employees under the CBAs during the months of September 2020

through and including April 2021. As a result, Defendant has breached the CBAs and Trust

Agreements, and has breached its obligations under ERISA, 29 U.S.C. § 1145.

       24.     Defendant is liable to Plaintiff Funds for delinquent contributions under the CBAs

and Trust Agreements in the amount of Fifteen Thousand Nine Hundred Thirty Dollars and Fifty-

Three Cents ($15,930.53) for the months of September 2020 through and including April 2021.

       25.     The CBAs, Trust Agreements, and ERISA provided remedies to Plaintiff Funds in

the event an employer fails to make full and timely contributions to Plaintiff Funds for all hours

of work covered by the CBAs. Among the remedies are costs of collection, attorneys’ fees, interest

and liquidated damages.




                                          Page 6 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 7 of 10




       26.     Pursuant to the CBAs and Trust Agreements incorporated therein, Defendant is

liable to Plaintiffs Pension Fund, Benefit Fund, Annuity Plan, and JATC for liquidated damages

at the rate of ten percent (10%), and Plaintiff NEBF for liquidated damages at the rate of twenty

percent (20%) assessed upon untimely and/or unpaid contributions. Accordingly, Defendant is

liable to Plaintiff Funds for liquidated damages in the amount of One Thousand Seven Hundred

Fifty-Two Dollars and Five Cents ($1,752.05) assessed upon Defendant’s untimely and/or unpaid

contributions for the months of September 2020 through and including April 2021.

       27.     Pursuant to the CBAs and Trust Agreements incorporated therein, Defendant is

liable to Plaintiffs Pension Fund, Benefit Fund, Annuity Fund, and JATC for interest at the rate of

the Federal short-term interest rate for underpayment, plus two percent (2%), and to Plaintiff

NEBF at the interest rate of ten percent (10%) annually, compounded monthly, upon the untimely

and/or unpaid contributions. Accordingly, as of August 20, 2021, Defendant is liable to Plaintiff

Funds in the amount of Six Hundred Nineteen Dollars and Seventy-Two Cents ($619.72) for

interest accrued upon Defendant’s untimely and/or unpaid contributions for the months of

September 2020 through and including April 2021. Interest continues to accrue.

       28.     Plaintiff Funds have incurred and will continue to incur attorneys’ fees and other

costs in their efforts to remedy Defendant’s failure to pay fringe benefit contributions. Plaintiff

Funds are entitled to recover these fees and costs pursuant to the CBAs, Trust Agreements, and by

law.

       29.     The CBAs with Plaintiff Local 449 require that Defendant make contributions to

Plaintiff NECA for the AMF and based upon gross wages paid to employees at the rates specified

in the CBAs with Plaintiff Local 449.


                                           Page 7 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 8 of 10




       30.     The CBAs require that Defendant transmit the contributions to Plaintiff NECA for

AMF at the end of each month. Contributions not made to Plaintiff NECA by the 15 th of the

following month are deemed delinquent.

       31.     Defendant has failed to contribute to the AMF for work performed during the

months of September 2020 through and including April 2021. As a result, Defendant has breached

the CBAs, and is liable to Plaintiff NECA for delinquent contributions in the amount of One

Hundred Ninety-Three Dollars and Ninety-Four Cents ($193.94).

       32.     The CBAs require Defendant to transmit the contributions for Plaintiff NLMCF to

Plaintiff NECA, as collection agent, at the end of each month. Contributions not made to Plaintiff

NECA by the 15th of the following month are deemed delinquent. In addition to the delinquent

contributions for Plaintiff NLMCF, pursuant to the CBAs, Defendant is liable to Plaintiff NLMCF

for liquidated damages at the rate of fifteen percent (15%) but not less than Twenty Dollars

($20.00) per month, and interest at the rate of ten percent (10%) per annum as set forth in the CBA.

       33.     Defendant has failed to contribute in full to Plaintiff NLMCF for work performed

during September 2020 through and including the month of April 2021. As a result, Defendant has

breached the CBAs and is liable to Plaintiff NLMCF for delinquent contributions in the amount of

Twelve Dollars and Thirty-One Cents ($12.31) and liquidated damages in the amount of One

Hundred Sixty Dollars ($160.00). Interest is currently negligible but continues to accrue.

       34.     The CBAs with Plaintiff Local 449 require that Defendant make contributions to

Plaintiff LMCF based upon payroll hours worked at the rates specified in the CBAs. Plaintiff

NECA serves as collection agent for Plaintiff LMCF.




                                           Page 8 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 9 of 10




       35.     The CBAs require Defendant to transmit the contributions for Plaintiff LMCF to

Plaintiff NECA, as collection agent, at the end of each month. Contributions not made to Plaintiff

NECA by the 15th of the following month are deemed delinquent. In addition to the delinquent

contributions to Plaintiff LMCF, pursuant to the CBAs Defendant is liable to Plaintiff LMCF for

liquidated damages at the rate of fifteen percent (15%) but not less than Twenty Dollars ($20.00)

per month, and interest at the rate of ten percent (10%) per annum as set forth in the CBA.

       36.     Defendant has failed to fully contribute to Plaintiff LMCF for work performed

during September 2020 through and including April 2021. As a result, Defendant has breached the

CBAs and is liable to Plaintiff LMCF for delinquent contributions in the amount of Sixty-One

Dollars and Thirty-Six Cents ($61.36) and liquidated damages in the amount of One Hundred Sixty

Dollars ($160.00). Interest is currently negligible but continues to accrue.

       37.     The CBAs require that Defendant deduct work assessments from the wages of all

covered employees based upon each payroll hour worked by such employees. The work

assessments are to be deducted in accordance with the terms of an individual and written

authorization for check-off of membership dues in a form permitted by § 302(c) of the LMRA, 29

U.S.C. § 186(c).

       38.     The terms of the dues authorizations and CBAs require Defendant to transmit the

work assessments deducted from the wages of the covered employees to Plaintiff Local 449 at the

end of each month. Dues transmittals not made by the 15th of the following month are deemed

delinquent.

       39      Defendant has failed to transmit in full to Plaintiff Local 449 work assessments

deducted from the wages of covered employees for work performed during September 2020


                                           Page 9 of 10
Case 1:21-cv-02389-MEH Document 1 Filed 09/03/21 USDC Colorado Page 10 of 10




through and including April 2021. As a result, Defendant is in breach of the CBAs and each

individual dues authorization, and is liable to Plaintiff Local 449 for delinquent working

assessments in the amount of One Thousand Two Hundred Three Dollars and Thirty-Six Cents

($1,203.36).

       WHEREFORE, Plaintiffs pray that the Court enter an Order:

       (1) Finding that Defendant is liable to Plaintiffs and entering judgment against the

          Defendant an in favor of Plaintiff’s accordingly;

       (2) Finding that Defendant is liable to Plaintiffs for delinquent contributions, liquidated

          damages, interest and working assessments for the months of September 2020 through

          and including April 2021 in the total amount of Twenty Thousand Ninety-Three

          Dollars and Twenty-Seven Cents ($20,093.27);

       (3) Awarding Plaintiff Funds their costs of this action and reasonable attorneys’ fees

          attributable to the collection of delinquent contributions, liquidated damages, and/or

          interest found to be due and owing to Plaintiffs; and

       (4) Granting Plaintiffs such other relief that the Court deems just and proper.

                                                     Respectfully submitted,
                                                     BLAKE & UHLIG

                                                      s/ Eric C. Beckemeier
                                                     Eric C. Beckemeier
                                                     475 New Brotherhood Building
                                                     753 State Avenue
                                                     Kansas City, Kansas 66101
                                                     Telephone:     (913) 321-8884
                                                     Facsimile:     (913) 321-2396
                                                     ECB@blake-uhlig.com
                                                     Attorneys for Plaintiffs
Dated: September 2, 2021


                                          Page 10 of 10
